COBB, Judge.
The trial judge awarded child support herein for two minor children and added the following proviso at the conclusion of paragraph 7 of the final judgment:
[PJrovided, however, that no monthly child support payment shall terminate until the month after each such minor child shall have graduated from high school, but in no event beyond the age of 19 years old.
*259The appellee concedes that the above proviso contravenes this court’s recent decision in Keenan v. Keenan, 440 So.2d 642 (Fla. 5th DCA 1983). Consequently, we reverse as to the aforesaid provision, which must be stricken. As to the remainder of the judgment below, we affirm.
AFFIRMED IN PART; REVERSED IN PART.
ORFINGER, C.J., and LEE, R.E., Associate Judge, concur.